,‘-



      OFFICE    OF THE ATTORNEY             GENERAL    OF TEXAS
                                AUSTIN




Eonorablo E. K. Eaaterling
Oaunty itttoraey
tefter8oa County
Beaumont, Texae

Dear Sirt




                                                    na over t8lued orid-


                                                    toE of hagaet aa,
                                                    f tall8 DepaTtaent
                                                    05dT gl.ve the MS-
                                                 r an ardor muea8%ag
                                            lr   th e ,fUa a t8
                                                             a 8 88t o u t.



                                       ‘8   Loan   Corporatton
                                      rmlmclt*1y l,ooo
                                      a t8ffereoa    County,
                                       that    all delimp~at
                          S(18 &WOJW’t%88        be mid   a#.
                          0tloaL      Oa lxtmhation of
                          or mere     plWp?Wti438 it ap-
                         In quite      8 nunbar    of  In-
                        ere  are aanT gears of baok
            taxee due, ena C&IQ due to the fret
            that the owner8 and rorm8r 01imr8 luwe
            negleot8d tkletr &W&?8Ttie8         in quite
            a oaaber  ot -888,       w   have   dlrooreTed      that
            th elWe88ed     dtit$o#I      ai maid SUah pTe-
            psrtles  18 tar la esoe8li       sf true     walsa8.*
EOlloTabl8 E. W. &8t8rliZl&           Pag8 e




          Art1010 7346, provides, in psrt, a8 folla

                "UhBDeV0S My OOlW~88iOWS8     OOUl't
          8hdl di8OOt8S thrOl@ IlOtiOe iTOt thd
          tax oolleotor or othexwkae that any
          real property he8 been omlttod rr0m
          the tax rolls for any year or year8
          8lau8  1864, or 8hall find that any
          plWWiOU8  R8W88ROnt8   On a4  l’Otd pro-
          perty for the'ysws mentionad are in-
          talld, or have been deolared lmalm
          +ortby rea8on by any di8trfot oo~rt
          in a suit to enforoe the ooll8atioa
          of taxes  on eald prupertl88, they may,
          et any aeetln~ 0r th8 oourt, order a
          llet 0r 8uoh properties to b&made
          in trlpllaate and rix a aoap8wation
          th8SdOs~    tb 8Uid list t0 &OW 6
          008Iplete de8OsIption Of 8Uah proper-
          ti88 and iOr Wh6t to-8    8uoh proper
          tie8 vere oaitted irosa the tax roll8,
          or for what yeas8 the a8wa8aent8     tie
          foOnd to be Invalid mb 8hOdld be aan-
          aeled enU re-awease&,    OS to huts been
          deolared Invalid and thereby oaao8led
          by any dlstrlot Oourt la a malt to en-
          foroe the oolleotlon or taxe8. lo
          rs-ai8e88ment 0r any. property skifill be
          held against 8ny lanooeat gmrehaser of
          the 8ame ii the tax reaorde 0r any
          OOU5tf     fati   t0    8hO~   aqY   88808RMRt   (for
          any year EO re-assewed) by wh1oJ1sa.l4
          property oan km ldentiflod and that the
          taxes are onpaid. The above exoeptlon,
          with the 8ame limltatlon, shall al60 ap-
          p ly l 8 t0 all p8t Jud      t8 O? aicrtriot
          OOUSt8 OMOeliS@    hT61 r d a8808UW3Ilt8)"

          Artiole 7347,          pxyotide8:
                   "When wld list haa been .o made up
          the ~~S8lOIl@r8   OOOrt Mfc 8t laJ I&-
          lng, order a oaaool&atlon0r 8uoh proper-
          tie8 in eaid list that~8r~~ahOwn'to han
          beea prevlou8ly adw68ed, but whloh
                                                       632


Honorable E. Vi. Fmztarllng, Page 3




         688e8mRtB are rquna to be Invalid and
         bar8 not been oanOeled by any rOm8r order
         Qf the ooamle~loners oourt, or by dooree
         0r uly di8triOt oourt;     an4 8hall then
         rerer 8uoh 118t 0r propertle8 to be a8-
         8e8Md    or re-08ee88ed t0 the taX a88e8wr
         who.8hall prooeed at oaOe to make an a8-
         se88a8nt ,0r all .stGd pro ertfe8, fro8 the
         d6te criren br 86id u.St Pthe aertlfioate
         or th0 Comptroller 08 to a88a8wnt8 or
         re-O88e88EOllt8 aads br this ta* 688e880r
         Sk11 mt be IWOe886~ 08 t8qUh8d U&8?
         Artiols 7i307, but he &all furalah ~a11
         blank rorm8 needed, that UnitQrritr w
         b8 had in all oountie8), and rrhen.oQ-
         platOd shall eubdt the aeme .to the 001i
         riSSiOMl-8 OOUTt, VhO 8bau p888 Ll~ll th8
         valuation8 fir8d by him; ma, when ap-
         proved 68 to the VihlU88,   8htil ObUSO the
         taxes to be oomputed and extended at the
         tax rate In effeot for each 8e mto. ~yeor
         mentlomd    f586id list; and, rn addition
         thereto, shall oau8e to be added a penal-
         ty equal Ip amount to what    wul4 be 8%~
         per   oemt Inters& to the date 0r naklng
         ,+ald  liet rr0a the date 8wh propertIe
         vould ham been delinquent had mame been
         properly raadered by the owner thareof at
         the time and ror the year8 '8tated la aaid
         list; pmrlded, th8t the osrtltlaate of
         any tar oalleotor   given during hi8 term
         of otiloe that all taxeb bare bean paid to
         the date or such oertlfioate oa any oer-
         taln pleoe or propmrtp, whloh 18 rul4
         desorlbed ln 8UOh oertIrloat8, or ii the
         tu roll8 0r any ocuatf fell to rrb0w aq
         aslreesraentsugalnst 8uch pr0perty suftl-
         oient to ldantiry it, ad that tha 8ame
         vae unpaid at the dot68    stroh roll8 m8y
         hare beon lxemlaod to aeoertala the oon-
         altlon or any property as to taxes unpaid,
         thl8 ehall be a~bar,to anj re-a88esluunt
         Of 8tiuchprOpeX%y Wder    this 16U iOr 84
         year8 prior to the date or moh oe*lflbate,
                                                                     633

.Eonorable P. W. lEa#terliag, Page 4




                or 8u0h 8xamlixitlonO; provided, that the
                property reterred to, when n-a88e88ed,
                8hall bq h8ld by an Innooent purohawr,
                who ha8 rolled upon the aorreotae88 at
                8uoh oOrtlrlaate, or the tar roll8 here-
                toSor8 referred to.*

          An 088OO8mOat 18 II0t Invalid Where the 80m0 18
made In good ralth, regsrdle88 0r the aaunmt 0r over a8-
808WOnt.   AlI Invalid O88e8-t    18 Om uhl8h -8 void
ab inltto beOau88 0r non-oamplianoe with 8tatutory requlm-
asat8  8urroundin&the a88esMent or one whIoh wa8 mde
rraudulently or one fn whloh a fmdasentallywroilg   8OheW
or a88e88meat we8 adopted.

            In your letter   you rerer to thl8 Department~8
rul.ing on Siou8e Bill 100. 455. Thi8 OpiniOa i8 HO. 0.9J0,
aad le nddre88ed to.the Emorable       Oaorge 8: Sheppard,
Comptroller   of pub110 Aoaoaat8.     The following  portloa ot
thi8 Opinion dlreotly    -r8      ths qUO8tiOIl ;yoU pS'O&BOWdill
YOUr   btt8r:

                     *From the opinion of Judge. sharp,
                la i3tate.t. Mallet Umd and Oattle Co.,
                88 9. 6. (2) 491, H quote a8 tollowar

                      **Tha rkle haa been rapeatsdlr an-
                no9noed that, in the abseao8 or rraud or
                lllegallt~, the aotlon ob h board ot
                equallsat~on upon a partloular a88esma8at
                18 fiII&dg cod, furthermom, thnt 8u0h
                valuation dll not be 8et asida marelv
                upon a 8honing that t;hs80m $8 in faot
                OXOe88iVe.    If tho board fairlyand
                horia8tly endeavor8    to rix a fair an4 ju8t
                valuation ror taxing prirpo1u8, a ml8t0ke
                on it8 part* under maah o*aw8tanoe8,       i8
                aot aubjeot to nriew br the aourt8.
                T8Xti8Md PaO%fiO w.~ CO. V. aitl 0f n
                hISO (Tex. sup.) 85 6. 9. (2) 24a; Rowl85d
                V. aity 0r Tylar @OX. am. iipp.1 s 8. vr.
                (2) 756; -8dOw         V. Bak8r (Tex. '00~ 4pp.j
                229 9. Py.49s; Duok v. Peeler* 74 Tu. a6S,
                11 S. W.~llll;      State v. ChlcryEo R. I. & Q.
                l?y. 00. (Tex. Cam. App.) US 8. ~6. 949; Sin-
                day LakeIran Co. we Wakeii~d,       847 8. 8. SSQ,
                                                              634


Ffonorable X. 1. Sasterllng, PagO 6




          3s 5. ct. 495, ae L. M. 11M.     However, the
          rule has been deolarud that If a board of
          equallsatlun adopt0 a mm0e thkt 16 Illegal,
          arbitrary, or fundamentally wrong, the da-
          olslon of the board PB~ be attaoked and set
          Amidei'

               wOther oa8es use the languag? that *aa
          a general rule, the doolslon of a hoard of
          lquallzatlon u p o anpartbular lwe6mmnt,
          in the abamos or fraud.or lrregnlarlty,,
          illoonolusire.* Fort Arthur Ind; Sohool
          Dint. V. Bauaer, 64 9. f. (21 4lg; l?eder-

                     Ithenso umd the word8 *finaL*
          and ~oo~elnm17**  mean the 8am0 thing.  The
          value of the propert? as fixed by,the board
          of equalization  is roe aejPdioata, mbj88t
          only to being set atide for fraud or the
          adopt&n of a fundammtallyrrongmethod
          of 'aamsngnsnt."
          As pointed out in the Opinion just quoted, the Oourt.8
ham utirordy held that the Commbmlonere~ Court d-8 .mot
hare the authority to re4sao~~    propertyupon'tho only ground
that the original aammment     wan based on an over raloatlo&
In the oam of Xlnkson v. Lorsnto Iad. &ho01 D18tr, Court of
01711 appeals of Tezas,~ hmrlllo, 109 S. W. (2) lOQ8, th8
Court sale am follouu:

               'The general rule la that an attaok
          OS the oharaotar hero made by appellant
          upon assemment valuations made by a
          board of equaliaation oanuot be justified
          in the abssmo of all.agatlona and proof
          of fraud, or eomsthlng equitalent there-
          to, auoh as lsok of jurladlotloa, an ob-
          vlous rlolatlon of the law, orthe adoption
          of a prlnolpIe oP~nmthod of establi8blng
          raluatlon8 or maHag asseesaentcl that la
          fundamentally wrobg and whloh wm.Xts    in
          a substantial Injury to the oomplafa&      *
          Mere dlffereaoea of.,oplnlon, honodl$ eu-
          terta.lnedd,though 8rroneoua; will not
          warrant the interf~ren@m of the OOUrtB.
          Drussdow r.,,IIker (Tar. Corn. App-) 889
                                                                  635

Xonorable   W. B. Ihaterlktg,   Page 6




            s. I?. 493; Yenardrllle Xndopendent School
            Dlst. v. Moser (Tex. 011. App.1 90 8. W.
            (2) 598, 599; Lubbsok Hotel Co. v. Lubbook
            Zndepandsnt Sshool Dlst. (Tar. Clr. App.)
            e5 S. w. (2) 776; slmklns T. city of
            Coraloana (TOG CIT. App.)  84 S. K. (8) 998;
            State v. Xsllet Umd k Cattle 00.. 1.26 Tax.
            S92, 88 9. U. (2) 491."

          In the oase of Msderland Independsnt Sohool Dlstriot
T. Carter et al, Ccmrt of Clril hppsals of Texas, Beauwnt;
z".   W. (2) 487, the Court said:

                  *We folly reo~~lzo    the rule oontendod
            for by ths appollsnt #at ths     deolsloe of
            a board of aquallsatlon @ori a partioular
            assemwnt,     in the abssnoe of lllogality
            fraud, or. somethln(l equivalent therets, 1s
            00nolus~vs.    It is unquestionable the sst-,
            tied rule. in this state that the omrts hsn
            aa supenlaory oontrolwer boards of oquall-
            Xatlon. Stats cr.Yallst Land t Qattle CO.
            (Tsx, .Sup.) 06 S, 1. (8).471, and Youardville
            Sndo ondont Sohool D&at. vr Jfoser (Tsx. Oir.
            APP* P 90 8. W. (Z) 598, snd authorities oltsd.*
          We are of the opinion that the Oomdsrloner~~Oourt
of JeffersonCounty, Texas. wuld bd umuthorissd    to~paasan
order.authorizlng a ro-assessmsnt of ths property in question
under the faots eot out in your letter.

                                             Yours very truly
                                         ATTORREYOItRXRALOt’1%IPS




B&R5
    ~*Rov~sJQ     12. 1939


   ATTORNEYGENERAL06 Ttig
                                                              APPROVED
                                                                0PlNt0~
                                                              CoMMIlTEE
                                                         n   ,“i%a3-